Citation Nr: 0630459	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to separate schedular 10 percent ratings for 
tinnitus in each ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran had active service from October 1972 to October 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

The veteran is receiving a 10 percent schedular rating for 
bilateral tinnitus, which is the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

The legal criteria for separate schedular 10 percent 
disability ratings for tinnitus in each ear are not met as a 
matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.87, Diagnostic Code 6260 (2002 & 2005); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107. 

This case presents one of the judicially recognized 
exceptions to application of the VCAA.  Here the extant law 
controls and no amount of assistance or additional notice 
from VA will change the outcome.  See generally, Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that 
statutory interpretation questions are not affected by 
enactment of VCAA).  See also Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

In the present case, service connection was granted for 
tinnitus in an August 1993 rating decision, and assigned a 10 
percent rating effective from November 1992 under 38 C.F.R. 
§ 4.87, Code 6260. Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005). See also 
VAOPGCPREC 2-03; Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted. 

Where, as in this case, the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, e.g., Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 
Accordingly, as the veteran is in receipt of the highest 
schedular rating for tinnitus allowed by law, the appeal for 
separate 10 percent ratings for tinnitus of each ear must be 
denied as a matter of law.  


ORDER

Entitlement to separate schedular 10 percent ratings for 
tinnitus in each ear is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


